MEMORANDUM **
Marcos Gonzalez Romero appeals from the 291-month sentence imposed following his guilty-plea conviction for Racketeer Influenced and Corrupt Organizations conspiracy, in violation of 18 U.S.C. § 846, § 1962(d); conspiracy to possess with intent to distribute and distribute methamphetamine, in violation 21 U.S.C. §§ 846, 841(a)(1); and possession with intent to distribute a controlled substance, in violation of 21 U.S.C. § 841(a)(1). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Gonzalez Romero’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided the appellant with the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Gonzalez Romero waived his right to appeal his sentence with the exception of conditions of certain supervised release. Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief as to defendant’s conviction or the conditions of supervised release, and indicates that the appeal waiver is valid. We dismiss the appeal of the sentence in part. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000).
Counsel’s motion to withdraw is GRANTED.
AFFIRMED in part and DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.